Citation Nr: 0734737	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  

2.  Whether a September 13, 1966, rating decision which 
denied service connection for left ear hearing loss should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE). 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1962 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of whether new and material had been received to 
reopen service connection for left ear hearing loss was 
originally before the Board in August 2006. when it was 
remanded in order to allow the RO to adjudicate an 
intertwined motion alleging clear and unmistakable error 
(CUE) in a September 1966 RO decision that denied service 
connection for left ear hearing loss.  

The issue of whether a September 13, 1966 rating decision 
which denied service connection for left ear hearing loss 
should be revised or reversed on the basis of CUE is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 1966 RO decision denied service connection 
for left ear hearing loss.  The appellant did not appeal this 
decision which became final.

2.  The evidence added to the record subsequent to the 
September 1966 RO decision which denied service connection 
for left ear hearing loss is not duplicative of previous 
evidence and relates to an unestablished fact necessary to 
substantiate the claim.

3.  Left ear hearing loss was noted upon entry into service, 
and clearly existed prior to the veteran's entry into active 
duty service.

4.  Affording the veteran the benefit-of-the-doubt, the pre-
existing left ear hearing loss was aggravated by the 
veteran's active duty service.  

CONCLUSIONS OF LAW


1.  The RO's September 1966 decision is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The evidence received subsequent to the RO's September 
1966 decision which denied service connection for left ear 
hearing loss is new and material and the appellant's claim 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  Left ear hearing loss was aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the veteran's entrance examination in 
September 1962, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
65
65
Not 
reported
70


In January 1963, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
55
Not 
reported
60

It was noted that the veteran felt his left ear hearing loss 
had progressed to complete deafness.  The veteran had had 
left ear hearing loss for many years.  

A separate clinical record dated in January 1963 indicates 
that, after basic training and the firing range, the veteran 
believed that his hearing deficit had progressed to the point 
of complete left ear deafness.  

In February 1963, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
55
55
Not 
reported
60
The veteran was put on a permanent H2 physical profile.  

The veteran's hearing was evaluated at separation which 
indicated that left ear hearing was normal.  

In May 1966, the veteran submitted a claim of entitlement to 
service connection for left ear hearing loss.  



At the time of a July 1966 VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
90
85
80
Not 
reported
95

The pertinent diagnosis from the VA examination was impaired 
hearing in the left ear, practically total deafness, nerve 
deafness, etiology undetermined.  

In September 1966, the RO denied the claim of entitlement to 
service connection for left ear hearing loss.  The RO 
determined that the left ear hearing loss pre-existed active 
duty and that there was no showing of any aggravation above 
and beyond the natural progress of the disability.  The 
veteran was informed of this decision in September 1966.  He 
did not submit a timely appeal with the denial of service 
connection for left ear hearing loss which became final.  

In January 2004, the veteran requested that his claim be 
reopened.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed in January 2004.  See 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The pertinent evidence added to the record subsequent to the 
September 1966 rating decision which denied service 
connection for left ear hearing loss consists of lay 
statements attesting to the presence of the veteran's 
deafness post-service, reports of VA examinations and a May 
2006 letter from a private physician.  

The Board finds that the May 2006 letter from the private 
physician constitutes new and material evidence.  The 
physician wrote that he had reviewed the veteran's in-service 
audiograms and the report of the 1966 VA examination.  The 
physician found that the veteran was significantly hard of 
hearing or deaf in the left ear when he entered the army.  
However, the audiogram in 1966 indicates profound 
sensorineural hearing loss, indicating to the physician that 
the hearing loss had worsened during active duty.  The 
physician also opined that neither the induction audiogram 
nor the subsequent audiograms including the one in 1966 could 
be considered a natural rate of progression.  The veteran's 
hearing loss had increased in severity during his active duty 
service.  The Board finds that this letter provides competent 
evidence indicating that the veteran's pre-existing left ear 
hearing loss had increased in severity and the increase was 
not due to the natural progression of the disorder.  The 
physician's letter is not duplicative of evidence previously 
submitted and relates to an unestablished fact necessary to 
substantiate the claim.  As new and material evidence has 
been received, the claim of entitlement to service connection 
for left ear hearing loss has been reopened.  

The Board will adjudicate the reopened claim of entitlement 
to service connection for left ear hearing loss on a de novo 
basis.  In light of the favorable outcome below, the Board 
finds there is no prejudice to the veteran in adjudicating 
the claim at this time.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board finds that the evidence of record clearly 
demonstrates that the veteran had left ear hearing loss which 
existed prior to his active duty service.  Hearing loss for 
VA purposes was noted on the September 1962 entrance 
examination.  In addition, the examiner who conducted the 
August 2005 VA examination found it "obvious" that the 
veteran had pre-existing hearing loss.  The private physician 
who prepared the May 2006 opinion letter found that the 
veteran had left ear hearing loss which existed prior to his 
active duty service.  As such, the presumption of soundness 
is not for application.  

The question on appeal, therefore, revolves around whether 
the pre-existing hearing loss was permanently aggravated by 
the veteran's active duty service.  The Board finds the 
evidence of record is in relative equipoise with regard to 
this question.  

In August 2005, a VA audiologist was requested to provide an 
opinion as to whether it was at least as likely as not that 
the veteran's pre-existing hearing loss was not aggravated 
beyond normal progression by his military duties.  The 
examiner found that she could not answer this question 
without resort to speculation.  She found that it was obvious 
that the veteran had pre-existing hearing loss as indicated 
on the September 1962 examination.  She found that she was 
unsure, however, about the extent of hearing loss which was 
present as the audiological testing did not use masking with 
the asymmetrical hearing loss.  The audiologist opined that 
any test not using masking was invalid and unreliable.  She 
did note that the left ear thresholds were worse on the July 
1966 examination but again found that masking was not used in 
the testing.  She concluded by stating that, if she had to 
opine, she would say there was not enough accurate evidence 
to show the veteran's hearing loss should be service-
connected.  

In contrast to the opinion included in the report of the 
August 2005 VA examination is the opinion which is included 
in the private physician's letter dated in May 2006.  The 
author affirmatively opined that there was aggravation of the 
pre-existing hearing loss.  He provided a rationale for his 
opinion based on the audiometric readings during active duty 
and in 1966.  He did not indicate that speculation was 
involved in the formulation of his opinions.  The Board 
further notes that the author of the May 2006 letter 
specializes in diseases of the ear, nose and throat.  The 
Board finds this adds further probative weight to his 
finding.  

The Board finds that the veteran's own statements and 
testimony should be accorded some positive probative weight 
with regard to hearing loss during service.  The veteran has 
indicated that his hearing acuity was not good at the time of 
enlistment but decreased noticeably during active duty.  The 
Board finds that the veteran is competent to report that his 
hearing acuity decreased during active duty.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
lay person.  See 38 C.F.R. § 3.159(a)(2).  The veteran's 
allegations and testimony support a finding that an increase 
in left ear hearing loss symptomatology occurred during the 
veteran's active duty service.  

The Board finds that when all of the elements are weighed in 
this case, the claim appears to be at least in equipoise.  
See 38 U.S.C.A. § 5107.  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Because the 
evidence is in equipoise, and since the veteran is to be 
afforded the benefit-of-the-doubt, the Board concludes that 
service connection is warranted for left ear hearing loss on 
the basis of aggravation of a pre-existing disability.  

As the Board is granting service connection for left ear 
hearing loss on the basis of aggravation, there is no need to 
discuss compliance with VA duties to notify and assist found 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for left ear hearing loss 
has been reopened. 

Service connection for left ear hearing loss on the basis of 
aggravation is granted subject to the laws and regulations 
governing monetary awards.  


REMAND

Although the Board is granting service connection herein for 
aggravation of a pre-existing left ear hearing loss, the 
question as to whether there was CUE in the September 13, 
1966, rating decision still remains relevant.  The claim 
remains relevant because if it is found that there was CUE in 
the September 1966 decision, the appellant could be awarded 
an earlier effective date for the grant of service 
connection.  

This matter was previously remanded in order for the RO to 
adjudicate the motion alleging CUE in the September 1966 
decision.  In November 2006, the RO denied the veteran's 
claim of CUE in a September 13, 1966, rating decision which 
denied service connection for left ear hearing loss.  The 
same month, the veteran submitted a notice of disagreement 
with the decision.  A statement of the case has not been 
issued for this claim.  Under these circumstances, a 
statement of the case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, this issue.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status; a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, this matter is REMANDED, via the AMC, for the 
following action:

The RO/AMC should issue a statement of the 
case with respect to the issue of whether 
there was CUE in a September 13, 1966 
rating decision which denied service 
connection for left ear hearing loss.  
Only if the veteran perfects an appeal of 
this claim should it be certified to the 
Board.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


